DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites “S3a: adjusting a pressure . . . during a first cutting operation in which the separation amount δ is a first separation amount such that the pressure of the high-pressure fluid is set to be a first pressure during the first cutting operation; S3b: changing the pressure . . . during a second cutting operation in which the separation amount δ is a second separation amount that is greater than the first separation amount  . . . [with] a second pressure that is less than the first pressure during the second cutting operation” in Lines 9-17.  The specification at the time of filing does not provide support for a first cutting operation with a first separation amount and first pressure and then changing the pressure in a second cutting operation in the manner claimed.  The recitation is new matter.  The specification stating that the pressure is relatively high when the separation amount is relatively small and that the pressure is relatively low when the separation amount is relatively large is not support for two different operations where both conditions exist, respectively, in one of the two operations.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “a cutting process” in Line 3, but then recites “a first cutting operation” and “a second cutting operation” in Lines 9-10 and 13-14, respectively.  It is unclear whether the cutting process is different from the first and second cutting operations or the first and second cutting operations are part of the cutting process or vice versa.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2017/0100781 A1) in view of Clausmann et al (US Pub. No. 2012/0245742 A1).
(Claims 1, 6 and 14) Zhang et al. (“Zhang”) discloses a separative high-pressure cooling and lubrication method for ultra-high-speed cutting (¶¶ 0009-0012; Figs. 3A, 7).  A step S1 includes applying ultrasonic vibration on a cutting tool on a machine tool, so that an ultra-high- speed cutting process becomes an ultra-high-speed discontinuous ultrasonic vibration cutting process (¶ 0011).  The cutting process may include various operations and in a given type of cutting, the operation may range from semi-roughing to finishing (¶¶ 0055-0070; Clm. 1).  Next, a step S3 involves setting cutting parameters and ultrasonic vibration parameters to adjust a separation amount between the cutting tool and workpiece based upon the operation to be performed (¶¶ 0012, 0056-0070; Clms. 1-10).  Zhang discloses known cutting speeds covering see also ¶ 0057).  Thus, at a time prior to filing, one of ordinary skill in the art would have found it obvious to provide the cutting process with a cutting speed of 400 m/min as merely finding an optimal value relative to the material cut.  see In re Antonie, 559 F.2d 618, 620 (CCPA 1977) (stating discovering an optimum value of a variable in a known process is normally obvious).  Zhang does not explicitly disclose the sub-operations of S3a and S3b as claimed.
Clausmann et al. (“Clausmann”) discloses delivering high-pressure cutting fluid having a pressure in the range claimed (¶ 0034) to a jet nozzle to spray the high-pressure cutting fluid to a cutting zone of the cutting process (6; Figs. 1), and adjusting a pressure of the high-pressure cutting fluid according to operational parameters (note: it appears that in the claim, that adjusting appears to be tantamount to setting the pressure or delivering it up to the desired pressure), which includes cutting speed (¶ 0125).  The jet nozzle is located inside the cutting tool (Fig. 1).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Zhang with the supplying and adjusting of cutting fluid step according to the machining operation parameters as suggested in Clausmann in order to optimally provide coolant to the cutting area.  As a result of the coolant supplying step to the ultrasonic cutting method, in a step S4, when the cutting tool and the workpiece separate completely with each other periodically at an ultrasonic frequency (Zhang ¶ 0056), the high-pressure cutting fluid enters and flows through the interior of cutting zone, forming liquid film on surfaces of the cutting tool and the workpiece.
As stated above relative to step S3, the disclosed method in Zhang involves setting cutting parameters and ultrasonic vibration parameters to adjust a separation amount between the cutting tool and workpiece based upon the operation to be performed; and the operation may See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: “obvious to try” - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success); see also In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
(Claims 2 and 11) The machine tool is a lathe and the cutting tool is a lathe tool (Zhang Fig. 7; ¶¶ 0054-0056).
(Claims 3, 4 and 12) Wherein the ultrasonic vibration in step S1 is perpendicular to a direction of cutting speed, or the ultrasonic vibration has a vibration component perpendicular to the direction of cutting speed, so that the cutting tool can periodically separate from the workpiece, and wherein the ultrasonic vibration in step S1 is axial ultrasonic vibration (Zhang Fig. 7; ¶¶ 0008, 0017)
(Claim 9) Wherein in step S3, the cutting parameters include cutting speed, depth of cut and feed rate of the cutting tool (Zhang ¶ 0018), and the vibration parameters include vibration see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Pub. No. 2017/0100781 A1) in view of Clausmann et al (US Pub. No. 2012/0245742 A1) further in view of Itoh et al. (US Patent No. 5,228,369).
The modified Zhang method does not explicitly disclose water-based coolant as the coolant in the method.
Itoh et al. (“Itoh”) discloses a high pressure water (2; Fig. 1; Col. 4, Lines 12-15, 61-62) being used in a lathe cutting operation.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Zhang with a water-based coolant as suggested in Itoh as obvious to try or mere application of a known technique to a known method ready for improvement to yield predictable results of provision of cooling.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-4, 6, 8-12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 8-10 of U.S. Patent No. 10,118,232 in view of Zhang et al. (US Pub. No. 2017/0100781 A1) and Clausmann et al (US Pub. No. 2012/0245742 A1).
Claims 5 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 8-10 of U.S. Patent No. 10,118,232 in view of Zhang et al. (US Pub. No. 2017/0100781 A1) and Clausmann et al (US Pub. No. 2012/0245742 A1) further in view of Itoh et al. (US Patent No. 5,228,369).
Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive.  Applicant argues that the Zhang in view of Clausmann method does not disclose adjustment of a separation amount or adjustment of the cutting fluid pressure as claimed.  Applicant contends that the Clausmann reference fails to teach how the pressure would be adjusted.  Examiner disagrees.
The separation amount and cutting fluid pressure are based upon operational parameters.  Examiner views this as an adjustment of each feature in the setting thereof (not to mention the parameters are in a state of adjustment when the machine is started until it reaches the desired parameters).  The modified method also includes the change of separation amount based upon 
The Clausmann reference explicitly teaches the adjustment of fluid pressure occurs if the pressure drops below a threshold value.  Also, the feed pump for the coolant pressure is driven by a variable speed motor.  See (¶¶ 0036-0038).  As such, the pump may be driven to deliver fluid at various pressures.  Thus, the Clausmann reference discloses the ability to change the pressure of the coolant delivery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RYAN RUFO/Primary Examiner, Art Unit 3722